COLLIER, C. J.
By the act of Congress of the 26th May, 1790, it is enacted, “ that the records and judicial proceedings of the Courts of any State, shall be proved or admitted in any other Court within the United States, by attestation of the clerk, and the seal of the Court annexed, if there be a seal, together with a certificate of the Judge, Chief Justice, or presiding Magistrate, as the case may be, that the said attestation is in due form.” Under this statute it is uniformly held, that the judgment of a Court of one of the Stales, is of the same dignity in every other, as that in which it is pronounced, and the act merely prescribes certain forms, which if complied with, entitle it to admission as evidence in the Courts of the sister States.
The terms “ in due form” do not mean that the attestation of the clerk shall be according to the form used in the State where the record was offered in evidence, or to any other form generally observed; but according to the form prescribed for the Court, where the proceeding was had, and the certificate of the presiding Judge, is made the only evidence that such form *403has been complied with; Drummond v. Magruder, 9 Cranch’s Rep. 122 ; Smith v. Blagge, 1 Johns. Cases, 238 ; Barbour v Watts, 2 A. K. Marsh. Rep. 292; Craig v. Brown, 1 Peters’ C. C. Rep. 352; Henthorn v. Doe, 1 Blackf. Rep. 160.
It has been held, that the attestation of the clerk, need not expressly state, that the transcript is a copy of all the proceedings in the case. If he certifies, that the transcript is correctly copied from the record of the proceedings of the Court, and it appears to be complete, it is sufficient. Mudd v. Beauchamp, Litt. Sel. cases, 142. And in Ferguson v. Harwood, 7 Cranch Rep. 408, the clerk certified “ that the aforegoing is truly taken from the record of the proceedings” in this Court. The certificate of the Judge was regular, and the Court held that the presumption was, that the copy of the record was complete.
But it is argued for the plaintiff, that the attestation of the clerk, that the records of the late Superior Court of Law, &c. were transferred by law to his Court, is no evidence of that fact, but the law by which the transfer was made must be shown. The influence accorded to the certificate of the Judge, furnishes a sufficient refutation of this argument. But an objection, precisely similar was considered in Thomas v. Tanner, 6 Monroe’s Rep. 52. In that case, it appeared that the records of a former territorial judge of probate were, on the admission of the territory into tho Union, transferred to the clerk of the County Court. It appeared on the face of the transcript that a part of the proceedings was had before the Territorial Probate Court, and the other part, since the change of government, before- the County Court. It was insisted, that the law authorizing the transfer of the records and their attestation by the clerk of the County Court should be proved; but the Court were of opinion, that the attestation of the clerk and certificate of the Judge, were entitled to full credit, and that every thing should be presumed right, according to the local law. This case, it will be observed, is directly in point, and confirmatory of the principles we have laid down.
Had the clerk in his attestation, omitted to state that the record had been transferred to his office by law, the inference would have been that it was legally there, and that he was the proper officer to attest it. We cannot conceive why the ex*404press affirmation of what would otherwise be implied, should make .it necessary to establish the fact by proof.
We aré of opinion, that the transcript was regularly authenticated, and the judgment of the Circuit Court is therefore affirmed. '